Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the Amendment filed on 10/4/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Walter Pledger on October 18, 2021.

The application has been amended as follows: 
In the Amendment filed on 10/4/2021:

1.	(Currently Amended) A drawer arrangement, comprising: a drawer sidewall having a locking device, the locking device of the drawer sidewall including a locking lever pre-stressed by at least one spring; a wall element to be transversely connected to the drawer sidewall, wherein the wall element, in a connected condition with the drawer sidewall, includes a fastening surface facing towards the drawer sidewall, and a bearing surface facing away from the fastening surface; and at least one furniture fitting separate from the wall element for connecting the wall element to the drawer sidewall, wherein the at least one furniture fitting is configured to be releasably locked to the locking lever of the locking device of the drawer sidewall, wherein the at least one furniture fitting, in a connected condition of the wall element with the drawer sidewall, bears at least partially against the bearing surface of the wall element, so that the wall element is held on the drawer sidewall by the locking of the furniture fitting with the locking device of the drawer sidewall, wherein the wall element includes at least one recess configured to receive the furniture fitting, the at least one recess having a peripheral region, and wherein the peripheral region of the at least one recess is set an embossment extending from the fastening surface in a direction toward the drawer sidewall.

22. 	(Currently Amended) A drawer arrangement, comprising: a drawer sidewall having a locking device, the locking device of the drawer sidewall including a locking lever pre-stressed by at least one spring; a wall element to be transversely connected to the drawer sidewall, wherein the wall element, in a connected condition with the drawer sidewall, includes a fastening surface facing towards the drawer sidewall, and a bearing surface facing away from the fastening surface; and at least one furniture fitting separate from the wall element for connecting the wall element to the drawer sidewall, wherein the at least one furniture fitting is configured to be releasably locked to the locking lever of the locking device of the drawer sidewall, wherein the at least one furniture fitting, in a connected condition of the wall element with the drawer sidewall, bears at least partially against the bearing surface of the wall element, so that the wall element is held on the drawer sidewall by the locking of the furniture fitting with the locking device of the drawer sidewall, wherein the wall element includes at least one recess configured to receive the furniture fitting, the at least one recess is an embossment extending from the fastening surface in a direction toward the drawer sidewall, the furniture fitting includes at least one laterally projecting wing which, in the connected condition, is arranged in a same plane with the bearing surface of the wall element

25. 	(Currently Amended) A drawer arrangement, comprising: a drawer sidewall having a locking device, the locking device of the drawer sidewall including a locking lever pre-stressed by at least one spring; a wall element to be transversely connected to the drawer sidewall, wherein the wall element, in a connected condition with the drawer sidewall, includes a fastening surface facing towards the drawer sidewall, and a bearing surface facing away from the fastening surface; and 6at least one furniture fitting separate from the wall element for connecting the wall element to the drawer sidewall, wherein the at least one furniture fitting is configured to be releasably locked to the locking lever of the locking device of the drawer sidewall, wherein the at least one furniture fitting, in a connected condition of the wall element with the drawer sidewall, bears at least partially against the bearing surface of the wall element, so that the wall element is held on the drawer sidewall by the locking of the furniture fitting with the locking device of the drawer sidewall, and wherein the furniture fitting includes at least one laterally projecting wing, the wall element includes at least one recess configured to receive the furniture fitting, the at least one recess is an embossment extending from the fastening surface in a direction toward the drawer sidewall, and a material thickness of the at least one laterally projecting wing corresponds to a depth of the at least one recess of the wall element.

Allowable Subject Matter
Claims 1-25 are allowed.  Claims 22 and 23 have been renumbered as 23 and 22, respectively.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest, in combination with all the elements recited in each of the independent claims, wherein the wall element includes at least one recess configured to receive the furniture fitting, the at least one recess is an embossment extending from the fastening surface in a direction toward the drawer sidewall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
October 18, 2021


/HANH V TRAN/Primary Examiner, Art Unit 3637